--------------------------------------------------------------------------- internal_revenue_service department of the treasury washington dc number release date index number ---------------------- ------------------------- -------------------------------- in re --------------------------------------------------- ----- third party communication none date of communication not applicable_person to contact -------------------- id no -------------- telephone number ---------------------- refer reply to cc psi plr-102737-14 date date legend taxpayer ------------------------------------------------------------------------------- a --------------------------------------- b --------------------------------------- c ------------------------------------------------ d --------------------------------------------------- dear ------------- this is in response to your authorized representative’s letter dated date requesting rulings regarding the retail excise_tax on heavy trucks and trailers imposed by sec_4051 of the internal_revenue_code code taxpayer is in the business of manufacturing wrecker vehicles and tow vehicles - ----------------------in the united_states taxpayer sells these vehicles to end users or to retail dealers with or without the certificates described in sec_48_4052-1 of the manufacturers and retailers excise_tax regulations the four vehicles whose equipment is the subject of this ruling_request are a b c and d collectively the recovery vehicles the recovery vehicles have a gross vehicle weight in excess of big_number pounds and are subject_to the sec_4051 tax taxpayer does not dispute that the recovery vehicles are subject_to this tax the recovery vehicles are mainly used to retrieve a damaged vehicle from a difficult-to-reach accident site position a retrieved vehicle near a recovery vehicle that will tow the retrieved vehicle lift heavy equipment such as air compressors and plr-102737-14 electrical transformers over fences or other obstacles and position heavy equipment such as air conditioning units on rooftops the following equipment is installed on the recovery vehicles a boom assembly a drag winch outriggers a subframe and controls for the operation of the boom assembly and drag winch collectively the equipment the boom assembly has five components the boom the main winch system the auxiliary winch system a rotator turret and an inclination angle site glass mounted on the boom that shows the operator the position of the boom in relation to the ground taxpayer mounts the boom the main winch system and the auxiliary winch system on a rotator turret this boom assembly is not designed or used to load or unload objects onto or from the top of a recovery vehicle the boom has two or three hydraulic extensions each extension is contained within the main boom and can be extended to any distance between full retraction and full extension the extended reach of the boom without readily removable extensions generally ranges from feet to dollar_figure feet the boom is equipped with numerous d rings that can support a cable hook pulley or other mechanical device the boom and the mechanical devices that the d rings support can drag and lift heavy objects independent of the winch systems there are two types of booms one that continuously rotates degrees and one that rotate sec_190 degrees in each direction the boom’s rotational capacity means it can operate from any position on a recovery vehicle’s horizontal axis this rotational capacity can also aid in weight distribution and clearance when the recovery vehicle tows certain loads taxpayer represents that the recovery vehicles’ underlift assemblies are not connected to the recovery vehicles’ booms and do not use the recovery vehicles’ hydraulic systems a recovery vehicle’s underlift assembly is a separate piece of equipment that has an independent hydraulic system the recovery vehicles’ underlift assemblies are not at issue in this ruling_request the boom assembly includes at least one main winch system that consists of two independently-operated side-by-side winches the winch cables are or feet long each of the two winch cables can be operated at different lengths and the extension or retraction of the winch cables can be operated at two different speeds the auxiliary winch system is two additional winches and their related hooks and cables similar to the main winch system the two auxiliary winches can function at different lengths and speeds the purpose of the auxiliary winch system is to minimize potential damage to an object by providing greater ability to manipulate an object greater weight capacity and greater flexibility and control for moving the object and for distributing force over a larger area of the object plr-102737-14 to allow the boom to rotate taxpayer mounts the boom assembly on a rotator turret taxpayer also mounts on this turret half of the large ring and pinion gear set that enables the boom to elevate and the hydraulic cylinders that control the boom’s ability to elevate a drag winch is an optional piece of equipment for the recovery vehicles located at the center of the recovery vehicle beneath the boom approximately five feet off the ground the drag winch pulls heavy objects that are on uneven ground such as an object in a ditch or that offer resistance such as an object in mud the drag winch does not rotate nor will it lift tilt or twist objects the standard outriggers for the recovery vehicles are of the grasshopper leg design and are located above the recovery vehicles’ frames the recovery vehicles have four of these outriggers that usually extend three feet from the recovery vehicles two on each side in the front and two on each side in the rear each outrigger can be independently operated these outriggers provide stability for a recovery vehicle when it operates on uneven ground while it lifts pulls twists tilts and turns objects taxpayer also offers optional h beam outriggers that provide greater stability than the standard outriggers neither the standard nor the optional h beam outriggers are used in connection with the underlift assembly their use is limited to supporting the safe operation of the boom and drag winch in addition to a double frame that taxpayer represents has sufficient strength to support the transportation of the boom assembly drag winch outriggers and underlift assembly as well as to tow the recovery vehicles have a subframe this subframe provides the additional strength needed to support the safe operation of the boom assembly at the job site the subframe also contains the other half of the large ring and pinion gear set in the rotator turret that enables the boom to rotate taxpayer represents that although the underlift assembly is partially mounted on this subframe the subframe is not necessary to support the weight of the underlift assembly or to enable it to safely function the control panel for the boom assembly drag winch and outriggers is accessible from side boxes and or remote control in some instances the control panel and or remote controls will also operate the underlift assembly taxpayer requests a ruling that for purposes of sec_4051 the cost of equipment mounted on the recovery vehicles is excluded from the taxable sale price of a recovery vehicle sec_4051 imposes a percent tax on the first_retail_sale of truck chassis and truck bodies plr-102737-14 sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l explains that the sec_4051 tax is imposed on the first_retail_sale of automobile truck chassis and bodies including in each case parts or accessories therefor sold on or in connection therewith or with the sale thereof sec_145_4052-1 provides that rules similar to sec_48_4061_a_-1 and are applicable to sec_4051 sec_48_4061_a_-1 of the motor vehicles tires tubes tread rubber and taxable_fuel regulations characterizes equipment or machinery installed on a taxable chassis or body as an integral part of the taxable chassis or body if the machinery or equipment contributes toward the highway transportation function of the chassis or body regardless of whether separate sales of the machinery or equipment would be subject_to the tax on automotive parts or accessories therefore the amount of the sale price of a taxable chassis or body that is attributable to such machinery or equipment must be included in the tax_base when computing the tax due on the sale or use of a taxable chassis or body sec_48_4061_a_-1 excludes from the taxable sale price of a chassis or body amounts charged for machinery or equipment that is installed on a taxable chassis or body if a such machinery or equipment does not contribute toward the highway transportation function of the chassis or body and b the reasonableness of the charge for the machinery or equipment is supportable by adequate_records revrul_79_192 1979_1_cb_340 holds that vacuum equipment water hoses and certain other components of street sweeper vehicles are items that primarily perform the nontransportation function of street cleaning and are therefore excludable from the tax_base in reaching this conclusion the revenue_ruling reasons that an article contributes to the highway transportation or load carrying function of a vehicle for purposes of sec_48_4061_a_-1 only if it contributes as much or more to the highway transportation function than to the nontransportation function the revenue_ruling further notes that an item that contributes primarily to the nonhighway transportation function of the vehicle is not taxable revrul_95_40 1995_1_cb_195 considers whether a hose used to retrieve and load debris and a vacuum pump mounted on an industrial vacuum loader truck contribute to the highway transportation function of the truck the revenue_ruling concludes that the hose and pump do not contribute to the highway transportation function of the truck because they primarily perform a debris removal function consequently for purposes of the sec_4051 tax the hose and pump are excludable from the tax_base plr-102737-14 in the present case the exclusion in sec_48_4061_a_-1 applies to equipment if equipment contributes as much or more to the nonhighway transportation function than to the highway transportation function of the recovery vehicles in other words equipment is not taxable under sec_4051 if it contributes primarily to the nonhighway transportation function of the recovery vehicles see revrul_79_192 and revrul_95_40 to this end the word primarily means principally or of first importance see 383_us_569 the word primarily does not mean exclusive see revrul_77_36 1977_1_cb_347 although the boom assembly’s rotational capacity can aid in weight distribution and clearance when towing certain loads this contribution to the highway transportation function of a recovery vehicle is incidental the boom’s primary purpose is to retrieve and or position damaged vehicles and other heavy equipment the drag winch does not contribute to the highway transportation function of a recovery vehicle because its function is limited to pulling heavy objects from uneven ground onto level ground or pulling objects out of resistant circumstances the outriggers do not contribute to the highway transportation function of a recovery vehicle because their use is limited to boom and drag winch operations neither of which contributes to the highway transportation function of a recovery vehicle the subframe does not contribute to the highway transportation function of a recovery vehicle because the subframe provides the additional strength needed to support the safe operation of the boom assembly the subframe is not needed to transport equipment nor is it necessary to support or safely operate the underlift assembly the control panel is primarily used to operate the boom assembly the drag winch and the outriggers in some instances the control panel may also operate the underlift assembly but this operation is merely an incidental contribution to the highway transportation function of a recovery vehicle based on the foregoing we conclude that equipment contributes primarily to the nonhighway transportation function of the recovery vehicles any contribution to the highway transportation function of the recovery vehicles is incidental accordingly for purposes of sec_4051 taxpayer may exclude from the taxable sale price of a recovery vehicle amounts charged for equipment that is installed on the recovery vehicle if the reasonableness of the charge for equipment is supportable by adequate_records the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this ruling_request it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-102737-14 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely stephanie bland branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
